DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 13 August 2021 in response to the Office Action of 14 May 2021 are acknowledged and have been entered. Claims 2-3 have been cancelled.  Claims 1, 4-6, and 9-40 are pending and being examined on the merit.
It is noted that claims were filed 16 August 2021 for a request for republication under 37 CFR 1.221(A) and that the request was dismissed.  Therefore this allowance is in response to the claims that were filed on 13 August 2021.
Any rejection or objection not reiterated herein has been overcome by amendment to the claims.

Information Disclosure Statement
The information disclosure statements (IDS) filed 13 August 2021 have been considered.

Drawings
The drawings filed 16 August 2021 are accepted.  

Withdrawn - Double Patenting
All rejections of claims 1-6 and 9-35 set forth in the Office action on 13 August 2021 on the ground of nonstatutory double patenting has been withdrawn in view of applicant’s amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by email by Meghana Gupta (Reg No. 73, 472) on 11/17/2021 after an interview discussing the amendments on 11/4/2021.
The application is amended as follows:
Listing of Claims:
1. (Currently Amended) An , wherein the mutations are LRSVQL, LRKIQK, LRSVQK, LWKIQK, VRKIQK, IRAVQL, GRKIQK, SWRVVV, SWKVLK, TAHFKV, MWVHLN, KRRCKV, VRAVQL, SRMHCK, GWKLLR, GWKOQK, VAKLLR, VAKIQK, VAKILR, GRKILR, VRKLLR, IRAVQL, MQKSER, VRKSER, ICKSER, LRSVER, MQSVQL, ICCCER, LWRVVA, WMQAYG, LWRSEY, MCSFER, LWMREQ, FMQWVN, YCSWVG, MCAWCG, FMQWVR, MRARKE, LRLSAR, KWMMCG, AWNFQV, LWTTLN, CWCQCV, AEEQQR, GWEKVR, NRAVNG, LRSYLH, VQDAQR, GWRQSK, AWLCLS, KWARVV, VKMAKG, QRKTRE, LCRQQR, CWSHQR, SRTHTQ, or LWEVIR.

4. (Cancelled) 

5. (Currently Amended) The  comprising one or more  
mutations that decrease nuclease activity selected from the group consisting of mutations at D10, E762, D839, H983, or D986; and at H840 or N863.

6. (Currently Amended) The 
(i) D10A or D10N, and
(ii) H840A, H840N, or H840Y.

9. (Currently Amended) A fusion protein comprising the 

25. (Currently Amended) A a
Streptococcus pyogenes Cas9 (SpCas9) protein, comprising an amino acid sequence that has at least 80% sequence identity to the amino acid sequence of SEO ID NO: 1, with mutations at all six of the following positions: D1135, S1136, G1218, E1219, R1335, and T1337, wherein the mutations are LRSVQL, LRKIQK, LRSVQK, LWKIQK, VRKIQK, IRAVQL, GRKIQK, SWRVVV, SWKVLK, TAHFKV, MWVHLN, KRRCKV, VRAVQL, SRMHCK, GWKLLR, GWKOQK, VAKLLR, VAKIQK, VAKILR, GRKILR, VRKLLR, IRAVQL, MQKSER, VRKSER, ICKSER, LRSVER, MQSVQL, ICCCER, LWRVVA, WMQAYG, LWRSEY, MCSFER, LWMREQ, FMQWVN, YCSWVG, MCAWCG, FMQWVR, MRARKE, LRLSAR, KWMMCG, AWNFQV, LWTTLN, CWCQCV, AEEQQR, GWEKVR, NRAVNG, LRSYLH, VQDAQR, GWRQSK, AWLCLS, KWARVV, VKMAKG, QRKTRE, LCRQQR, CWSHQR, SRTHTQ, or LWEVIR.

26. (Currently Amended) A vector comprising the 

27. (Currently Amended) A vector comprising the the 
Streptococcus pyogenes Cas9 (SpCas9) protein

29. (Currently Amended) A method of altering the genome of a cell, the method comprising expressing in the cell, or contacting the cell with, the 

30. (Currently Amended) The method of claim 29, wherein the 

33. (Currently Amended) A method of altering a double stranded DNA (dsDNA) molecule, the method comprising contacting the dsDNA molecule with the 

35. (Currently Amended) The method of claim 33, wherein the 

36. (Currently Amended) The 
comprises one or more of a nuclear localization sequence, cell penetrating peptide sequence, and/or affinity tag.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art and reasons why the claims are free of the art is set forth in the Office Action Mailed 14 May 2021 in page 17.  Additionally Kleinstiver (Kleinstiver et al. Nature Letters. 2015. Vol 523. pgs 481-485 and supplementary data, as cited in the IDS filed August 2, 2019) teaches a mutation at position 1219 [Extended Data Figure 5], thereby making it obvious to mutation all six position cited in the claims.  The prior art, however, as a whole did not teach the specific combination of mutations that are recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-6, and 9-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636